UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Pennsylvania Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam Pennsylvania Tax Exempt Income Fund The fund's portfolio 2/29/08 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation CIFG CIFG Assurance North America, Inc. Comnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed FGIC Financial Guaranty Insurance Company FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds FRN Floating Rate Notes FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company Radian Insd. Radian Group Insured XLCA XL Capital Assurance MUNICIPAL BONDS AND NOTES (100.2%)(a) Principal Rating(RAT) amount Value Guam (0.7%) Territory of GU, Econ. Dev. & Comm. Auth. Rev. Bonds (Tobacco Settlement) 5 5/8s, 6/1/47 BBB+/F $250,000 $235,885 5 1/4s, 6/1/32 BBB+/F 850,000 803,199 Pennsylvania (90.6%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds, Ser. A, 5s, 2/15/16 Baa3 1,270,000 1,239,888 Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (Hlth. Syst.-West PA), Ser. A, 5 3/8s, 11/15/40 Ba2 795,000 655,923 (Children's Hosp.), MBIA, 5 3/8s, 7/1/17 (Prerefunded) Aaa 2,450,000 2,656,364 Allegheny Cnty., Indl. Dev. Auth. Rev. Bonds (Env. Impt. - USX Corp.) 6s, 1/15/14 Baa1 2,555,000 2,587,295 Ser. A, 5.6s, 9/1/30 Baa1 500,000 501,860 Allegheny Cnty., Redev. Auth. Tax Increment Rev. Bonds (Waterfront), Ser. B, 6.4s, 12/15/18 (Prerefunded) AAA/P 1,200,000 1,314,552 Allegheny Cnty., Sanitation Auth. Swr. Rev. Bonds, MBIA 5 1/2s, 12/1/30 Aaa 305,000 303,405 5 1/2s, 12/1/30 (Prerefunded) Aaa 1,695,000 1,819,769 Berks Cnty., Muni. Auth. Rev. Bonds (Albright College), 5 3/8s, 10/1/28 Baa3 735,000 660,287 Bucks Cnty., Indl. Dev. Auth. Rev. Bonds (Pennswood Village), 6s, 10/1/34 (Prerefunded) BBB+ 1,000,000 1,115,080 AMBAC, 5 1/2s, 9/15/17 (SEG) Aaa 1,000,000 1,039,870 Bucks Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Ann's Choice, Inc.), Ser. A, 5.4s, 1/1/15 BB/P 240,000 233,974 Burrell, PA School Dist. G.O. Bonds, Ser. A, FSA, 5s, 7/15/25 Aaa 1,000,000 989,640 Carbon Cnty., Indl. Dev. Auth. Rev. Bonds (Panther Creek Partners), 6.65s, 5/1/10 BBB- 1,295,000 1,318,724 Chester Cnty., Hlth. & Ed. Fac. Auth. Rev. Bonds (Jenners Pond, Inc.), 7 5/8s, 7/1/34 (Prerefunded) AAA/P 500,000 587,100 Dauphin Cnty., G.O. Bonds, AMBAC, 5.1s, 11/15/18 (Prerefunded) Aaa 1,010,000 1,073,155 Dauphin Cnty., Indl. Dev. Auth. Wtr. Rev. Bonds (Dauphin Cons. Wtr. Supply), Ser. A, 6.9s, 6/1/24 A3 1,000,000 1,145,460 Delaware Cnty., College Auth. Rev. Bonds (Haverford College), 5 3/4s, 11/15/25 Aa2 1,000,000 1,037,090 (Neumann College), 5 1/8s, 10/1/11 BBB 1,300,000 1,326,143 Delaware Cnty., Indl. Dev. Auth. Resource Recvy. Rev. Bonds, Ser. A, 6.1s, 7/1/13 Ba1 1,200,000 1,204,788 Delaware River Joint Toll Bridge Rev. Bonds, 5 1/4s, 7/1/20 (Prerefunded) A2 1,130,000 1,221,225 Delaware River Joint Toll Bridge Comm. Rev. Bonds, Ser. A, MBIA, 5s, 7/1/27 (FWC) Aaa 1,000,000 958,090 Delaware Valley, Regl. Fin. Auth. Rev. Bonds, Ser. B, AMBAC, 5.7s, 7/1/27 Aaa 3,030,000 3,119,537 Eastern York, School Dist. G.O. Bonds, Ser. A, FSA, 5s, 9/1/25 Aaa 1,600,000 1,583,440 Easton, Area School Dist. Ser. 05, FSA, 7 1/2s, 4/1/21 Aaa 1,000,000 1,181,820 Economy, Muni. Auth. Swr. Rev. Bonds, FSA, 5s, 12/15/28 Aaa 2,755,000 2,726,706 Erie-Western PA Port Auth. Rev. Bonds, 6 1/4s, 6/15/10 BB+/F 465,000 466,669 Exeter Twp., School Dist. G.O. Bonds, FGIC, 5s, 5/15/23 A1 1,000,000 989,440 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Gen. Hosp.), 5 1/2s, 3/15/26 (Prerefunded) AA- 1,500,000 1,636,200 (Lancaster General Hosp.), Ser. A, 5s, 3/15/26 Aa3 1,000,000 933,420 Lancaster, Higher Ed. Auth. Rev. Bonds (Franklin & Marshall College), Ser. A, 5 1/4s, 4/15/14 A1 1,000,000 1,063,880 Langhorne Manor Boro., Higher Edl. & Hlth. Auth. Rev. Bonds (Woods Svcs.), Radian Insd., 5.1s, 11/15/21 AA 1,285,000 1,245,499 Latrobe, Indl. Dev. Auth. Rev. Bonds (St. Vincent College), 5.7s, 5/1/31 Baa1 1,500,000 1,390,980 Lehigh Cnty., Gen. Purpose Auth. FRN (College of Muhlenberg), XLCA, 6.9s, 11/1/34 A1 2,500,000 2,500,000 (Hosp. of Lehigh Valley Hlth.), Ser. B, FSA, 6.95s, 7/1/35 Aaa 1,500,000 1,500,000 Lehigh Cnty., Gen. Purpose Auth. Rev. Bonds (Lehigh Valley Hosp. Hlth. Network) Ser. A, 5 1/4s, 7/1/32 A1 2,750,000 2,529,313 FSA, 5 1/4s, 7/1/16 Aaa 1,950,000 2,050,191 Monroe Cnty., Hosp. Auth. Rev. Bonds (Pocono Med. Ctr.), 5 1/8s, 1/1/37 BBB+ 1,000,000 865,940 Montgomery Cnty., Indl. Dev. Auth. Rev. Bonds (Montenay Resource Recvy.), Ser. A, MBIA, 5 1/4s, 11/1/14 Aaa 2,175,000 2,327,120 Montgomery Cnty., Indl. Dev. Auth. Wtr. Fac. Rev. Bonds (Aqua PA, Inc.), Ser. A, 5 1/4s, 7/1/42 AA- 1,250,000 1,128,463 Nazareth, Area School Dist. G.O. Bonds, Ser. A, FSA, 5s, 2/15/28 (Prerefunded) Aaa 1,525,000 1,644,057 New Morgan, Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (New Morgan Landfill Co., Inc.), 6 1/2s, 4/1/19 BB- 450,000 449,973 New Wilmington, Muni. Auth. Rev. Bonds (Westminster College), Ser. GG4, Radian Insd., 5s, 5/1/27 AA 1,040,000 930,540 Northeastern York, School Dist. G.O. Bonds, XLCA, 5s, 3/1/21 A 1,035,000 1,034,017 PA Econ. Dev. Fin. Auth. Rev. Bonds (Amtrak), Ser. A , 6 1/4s, 11/1/31 A2 1,000,000 1,014,840 PA Econ. Dev. Fin. Auth. Solid Waste Disp. Rev. Bonds (Procter & Gamble Paper), 5 3/8s, 3/1/31 AA- 1,000,000 967,340 PA Fin., Auth. Rev. Bonds (Penn Hills), Ser. B, AMBAC, zero %, 12/1/27 Aaa 1,000,000 318,570 PA Hsg. Fin. Agcy. Rev. Bonds (Single Family Mtge.), Ser. 88A 3.9s, 10/1/12 AA+ 810,000 793,484 3.9s, 4/1/12 AA+ 790,000 774,761 PA State Econ. Dev. Fin. Auth. Resource Recvy. Rev. Bonds (Northampton Generating), Ser. A, 6.6s, 1/1/19 B+ 600,000 600,312 PA State Higher Edl. Fac. Auth. G.O. Bonds (Allegheny), Ser. B, 6 1/8s, 11/1/13 A- 225,000 225,621 PA State Higher Edl. Fac. Auth. Rev. Bonds (Edinboro U.), 5 7/8s, 7/1/38 Baa3 1,000,000 926,250 (Drexel U.), 5 1/2s, 5/1/12 A+ 3,000,000 3,174,090 (Widener U.), 5 1/4s, 7/15/24 BBB+ 1,000,000 942,310 (Assn. Indpt. Colleges & U. - Gwynedd Mercy), Ser. GG5, Radian Insd., 5 1/8s, 5/1/32 AA 1,020,000 906,719 (Philadelphia U.), 5s, 6/1/30 Baa2 200,000 168,610 (Assn. Indpt. Colleges U. Fin.), FGIC, 5s, 11/1/24 A 1,250,000 1,227,750 (Philadelphia U.), 5s, 6/1/22 Baa2 330,000 299,614 (Philadelphia College of Osteopathic Med.), 5s, 12/1/15 A 1,485,000 1,561,997 PA State Pub. School Bldg. Auth. Rev. Bonds (Philadelphia School Dist.), FSA, 5 1/4s, 6/1/25 (Prerefunded) Aaa 3,000,000 3,249,150 (Career Inst. of Tech.), FGIC, 5s, 11/15/28 A1 1,000,000 964,930 (Northhampton Cnty.), Ser. B, AMBAC, 5s, 9/1/24 Aaa 3,280,000 3,240,082 (School Dist. Philadelphia), Ser. B, FSA, 4 3/4s, 6/1/30 Aaa 2,000,000 1,877,240 PA State Tpk. Comm. Rev. Bonds, Ser. A, AMBAC, 5s, 12/1/34 Aaa 2,055,000 1,972,903 PA State U. Rev. Bonds, 5s, 9/1/24 Aa2 3,000,000 2,999,970 Pennsbury, School Dist. G.O. Bonds, FSA, 5s, 8/1/25 Aaa 2,000,000 1,990,700 Philadelphia, G.O. Bonds, CIFG, 5s, 8/1/23 Aaa 1,980,000 1,952,716 Philadelphia, Auth. for Indl. Dev. Rev. Bonds, Ser. B, FSA, 5 1/4s, 10/1/11 (Prerefunded) Aaa 1,690,000 1,801,912 Philadelphia, Gas Wks. Rev. Bonds Ser. 2nd, FSA, 5 1/2s, 7/1/16 (Prerefunded) Aaa 2,600,000 2,726,230 Ser. 3rd, FSA, 5 1/8s, 8/1/31 (Prerefunded) Aaa 2,000,000 2,128,540 Ser. A-1, FSA, 5s, 9/1/26 Aaa 2,000,000 1,902,560 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst. Oblig. Group), 7 1/4s, 7/1/18 (In default) (NON) D/P 2,416,410 242 (Graduate Hlth. Syst. Oblig. Group), 6 5/8s, 7/1/21 (In default) (NON) D/P 714,063 71 (Jeanes Hlth. Syst.), 6.6s, 7/1/10 (Prerefunded) Aaa 873,554 913,118 (Cmnty. College of Philadelphia), AMBAC, 5 1/2s, 5/1/18 (Prerefunded) Aaa 1,585,000 1,714,304 (Children's Hosp. of Philadelphia), Ser. A, 4 1/2s, 7/1/33 Aa2 1,500,000 1,280,535 Philadelphia, School Dist. G.O. Bonds Ser. C, MBIA, 5 3/4s, 3/1/29 (Prerefunded) Aaa 8,250,000 8,712,660 Ser. B, FGIC, 5 5/8s, 8/1/21 (Prerefunded) A1 3,000,000 3,269,580 Ser. A, AMBAC, 5s, 8/1/22 Aaa 1,000,000 975,890 Philadelphia, Wtr. & Waste Wtr. Rev. Bonds, MBIA, 6 1/4s, 8/1/08 Aaa 2,000,000 2,026,220 Pocono Mountain, School Dist. G.O. Bonds, Ser. C, FSA, 5s, 9/1/34 Aaa 2,000,000 1,920,600 Sayre, Hlth. Care Fac. Auth. Rev. Bonds (Guthrie Hlth.), Ser. A 5 7/8s, 12/1/31 A 565,000 569,000 5 7/8s, 12/1/31 (Prerefunded) A 1,935,000 2,124,495 Schuylkill Valley, School Dist. G.O. Bonds, Ser. A, FGIC, 5s, 4/1/20 A1 1,015,000 1,028,418 Scranton, G.O. Bonds, Ser. C, 7.1s, 9/1/31 (Prerefunded) AAA/P 1,500,000 1,690,605 Scranton, School Dist. G.O. Bonds, Ser. A, FSA, 5s, 7/15/27 AAA 2,340,000 2,297,155 Shaler, Area School Dist. G.O. Bonds, XLCA, zero %, 9/1/29 A 2,660,000 745,359 South Central Gen. Auth. FRB (Wellspan Hlth. Oblig.), Ser. B, AMBAC, 8.95s, 6/1/37 Aaa 1,500,000 1,500,000 Southeastern Trans. Auth. FRB, CIFG, 7 1/4s, 3/1/22 Aaa 950,000 950,000 State Pub. School Bldg. Auth. Rev. Bonds (Richland School Dist.), FGIC, 5s, 11/15/29 (Prerefunded) A 5,000,000 5,403,600 Washington Cnty., Hosp. Auth. Rev. Bonds (WA Hosp.), AMBAC, 5 1/2s, 7/1/17 Aaa 1,200,000 1,297,116 Washington Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (First Mtge. AHF/Central), 7 3/4s, 1/1/29 B/P 275,000 303,625 West Cornwall, Tpk. Muni. Auth. Rev. Bonds (Elizabethtown College), 6s, 12/15/27 (Prerefunded) BBB+ 1,500,000 1,644,330 West Shore, Area Hosp. Auth. Rev. Bonds (Holy Spirit Hosp.), 6 1/4s, 1/1/32 BBB 500,000 500,280 Wilkes-Barre, Fin. Auth. (Wilkes U.), 5s, 3/1/22 BBB 625,000 568,669 York Cnty., Indl. Dev. Auth. Rev. Bonds (PSEG Power, LLC), Ser. A, 5 1/2s, 9/1/20 Baa1 750,000 756,075 Puerto Rico (8.9%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 1,645,000 1,559,098 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), MBIA, 5 3/4s, 7/1/26 (Prerefunded) Aaa 2,500,000 2,654,150 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/16 BBB 750,000 771,758 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. N, Cmnwlth. of PR Gtd., 5 1/2s, 7/1/27 Baa3 1,500,000 1,477,080 Ser. I, Cmnwlth. of PR Gtd., 5 1/4s, 7/1/29 Baa3 685,000 656,963 Ser. I, Cmnwlth. of PR Gtd., 5 1/4s, 7/1/29 (Prerefunded) Baa3 815,000 879,393 Ser. F, CIFG, Cmnwlth. of PR Gtd., 5s, 7/1/15 Aaa 1,505,000 1,560,911 Cmnwlth. of PR Elec. Pwr. Auth. Rev. Bonds, Ser. KK, 5s, 7/1/10 A3 500,000 517,695 Cmnwlth. of PR Hsg. Fin. Corp. Rev. Bonds, Ser. B, GNMA Coll, FNMA Coll, FHLMC Coll., 4.45s, 6/1/27 Aaa 1,275,000 1,275,344 Cmnwlth. of PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,500,000 1,560,105 Cmnwlth. of PR Muni. Fin. Agcy. G.O. Bonds, Ser. A, 5s, 8/1/11 Baa3 750,000 777,503 Cmnwlth. of PR Sales Tax Fin. Corp. Rev. Bonds, Ser. A, FGIC, zero %, 8/1/41 A1 1,000,000 132,615 TOTAL INVESTMENTS Total investments (cost $158,292,139) (b) FUTURES CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 40 $4,691,250 Jun-08 $97,488 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International $1,250,000 (E) 5/15/28 USD-SIFMA Municipal Swap Index 3.664% $(31,688) (E) See Interest rate swap contracts notes regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Citibank, N.A. $1,083,333 (F) 5/19/08 - 4.121% minus $(147,943) Municipal Market Data Index AAA municipal yields 20 Year rate 1,083,333 (F) 5/15/08 - 4.121% minus (147,943) Municipal Market Data Index AAA municipal yields 20 Year rate 1,083,333 (F) 5/14/08 - 4.121% minus (147,943) Municipal Market Data Index AAA municipal yields 20 Year rate Total (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $155,757,155 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 29, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 29, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (NON) Non-income-producing security. (b) The aggregate identified cost on a tax basis is $158,244,055, resulting in gross unrealized appreciation and depreciation of $4,835,776 and $7,030,097, respectively, or net unrealized depreciation of $2,194,321. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at February 29, 2008. (FWC) Forward commitments, in part or in entirety. At February 29, 2008, liquid assets totaling $6,153,408 have been designated as collateral for open forward commitments, swap contracts and futures contracts. The rates shown on FRB and FRN are the current interest rates at February 29, 2008. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): Local government 24.1% Education 16.6 Health care 16.0 State government 13.7 Utilities 13.3 The fund had the following insurance concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): FSA 20.3% MBIA 13.8 AMBAC 10.4 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Pennsylvania Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
